U NITED S TATES D ISTRICT C OURT                  S OUTHERN D ISTRICT OFUnited
                                                                         T EXASStates District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 03, 2020
ExxonMobil Canada Holdings ULC,            §
                                                                                David J. Bradley, Clerk
                                           §
              Plaintiff,                   §
                                           §
versus                                     §                   Civil Action H-19-1471
                                           §
Lasco Development LLC (15), et al.,        §
                                           §
              Defendants.                  §



                           Opinion Compelling Arbitration

   1.      Introduction.
           ExxonMobil Canada Holdings ULC moves to compel Lasco Family Trust
   LLC (15), Lasco Development LLC (15), and Lasco Development LTD. (15), to
   arbitrate their contract disputes with ExxonMobil in Houston under the Federal
   Arbitration Act and the parties’ agreement to mandatorily arbitrate.

   2.      Background.
           In 2005, ExxonMobil – as successor in interest to InterOil Corporation,
   the original signatory – agreed to an amended and restated indirect participation
   interest agreement with some investors.
           The contract allows an investor to convert its indirect participation
   interest percentage into a registered legal interest in a petroleum retention
   license. For an investor to use this option, ExxonMobil must consent to the
   conversion.
           The contract has an arbitration clause that binds the parties to arbitrate
   disputes “in any way arising out of, pertaining to, or in connection with” the
   contract in Houston, Texas.
        ExxonMobil says that the Lasco parties acquired a registered legal interest
in Petroleum Retention License 15, a license held by ExxonMobil and its co-
venturers in Papua New Guinea, by bypassing the consent provision and using
Lasco LTD., to file an unauthorized instrument with Papua New Guinea’s
tenement register of interest holders and their interests.
        ExxonMobil has rectified the register, but the Lasco parties maintain that
they were entitled to take an interest in the license.
        Lasco LTD., sued ExxonMobil and others in Papua New Guinea, asserting
rights under the contract and seeking declaratory and injunctive relief. The
parties dispute (a) whether the contract’s consent provisions were satisfied and
(b) whether Lasco LTD., is entitled to hold a direct license interest under the
contract.
        ExxonMobil filed this lawsuit to compel the Lasco parties to arbitrate the
claims instead and initiated arbitration. The lawsuit filed in Papua New Guinea
by Lasco LTD., has since been stayed pending the arbitration in Houston.

3.      Jurisdiction Over Lasco LTD.
        Lasco Development LTD. (15), was incorporated in Papua New Guinea.
It and the other Lasco entities are parties to a joint management and funding
agreement that incorporates the indirect participation interest agreement’s
arbitration clause. Under this contract, the Lasco parties designated Lasco LTD.,
to receive and hold a 0.5% interest in the license, despite not having converted
their individual IPI percentages into a registered direct interest.
        ExxonMobil says that – under this contract – Lasco LTD., agreed to be
bound by the arbitration agreement in the IPI contract.
        Lasco LTD., says it is not a party to the IPI agreement, so it cannot be
bound by its arbitration provision. A party is bound by collateral contracts that
require arbitration if it agrees to it; this is no different than a choice of law clause.
        At the same time, Lasco LTD., claims to be the designated nominee of the
Lasco parties under the IPI agreement and so can therefore claim a direct right
under it.

                                          -2-
               Further, when Lasco LTD., submitted its instrument of transfer of a
       license to the Papua New Guinea government, it asserted that ExxonMobil was
       contractually obliged to transfer a 0.5% minority interest to it under the IPI
       agreement. Lasco LTD., cannot reasonably claim an interest under the contract
       but deny that it is bound by that contract’s arbitration clause.
               The court has personal jurisdiction over Lasco LTD., because it agreed to
       arbitrate with ExxonMobil in Texas. It is compelled to arbitrate claims arising out
       of the IPI agreement.

       4.      Contract.
               Under the Federal Arbitration Act, the court must determine (a) whether
       a valid agreement to arbitrate exists, and, if it does, (b) whether the agreement
       encompasses the dispute at issue.1
               The contract mandates that on the request of a party to it, a claim “in any
       way arising out of, pertaining to, or in connection with” the contract “shall be
       resolved by binding arbitration.”2 It also allows all parties to file a lawsuit to
       compel arbitration.
               All parties to the contract agreed to arbitrate claims arising from it. The
       parties’ mutual agreement to arbitrate claims suffices as consideration to support
       the arbitration agreement.3 The arbitration clause is enforceable.
               The Lasco parties used the contract to hold their IPI percentages, and the
       contract determines the proper conversion procedure under it. ExxonMobil
       rightfully demanded arbitration of the question of whether the Lasco parties
       properly converted their IPI percentage to a registered legal interest in PRL 15.
               This underlying dispute is plainly an “action, dispute, claim, or
       controversy of any kind ... in any way arising out of, pertaining to, or in

       1
           Klein v. Nabors Drilling USA L.P., 710 F.3d 234, 236 (5th Cir. 2011).
       2
           Compl. 4, IPI Agreement § 14.10.
       3
         See Lizalde v. Vista Quality Markets, 746 F.3d 222, 225 (5th Cir. 2014)(citing In re 24R,
Inc., 324 S.W.3d 564, 566 (Tex. 2010)).

                                                   -3-
connection with” the contract.4 It is covered by the broad, unambiguous
language of the binding arbitration clause.

5.      Conclusion.
        The parties are bound by the indirect participation interest agreement.
        ExxonMobil Canada Holdings ULC, Lasco Development LLC (15), Lasco
Development LTD. (15), and Lasco Family Trust LLC (15), must submit to the
jurisdiction of the arbitrator and arbitrate the claims in the pending arbitration
AAA Case 01-19-0001-2404.




          Signed on April 3, 2020, at Houston, Texas.




                                      __________________________________
                                                   Lynn N. Hughes
                                              United States District Judge




4
    IPI Agreement § 14.10(a).

                                          -4-
